Citation Nr: 0514582	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include status post meniscectomy and chondroplasty.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for a left knee disability, status post 
meniscectomy and chondroplasty.

The Board notes that the veteran was denied service 
connection for hearing loss in the left ear, and that he 
appealed the claim in conjunction with the current left knee 
claim.  The RO issued an October 2004 rating decision in 
which it granted service connection for bilateral hearing 
loss and assigned a noncompensable rating effective in 
November 2001.  As the veteran has not disagreed with the 
rating or effective dates assigned for his hearing loss, a 
claim relating to this disability is no longer in appellate 
status.  Grantham v. Brown, 114 F .3d 1156 (1997). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical records show that he 
complained of left knee pain on two occasions while on active 
duty, including at the time of his discharge from service, 
but his separation examination was negative for any abnormal 
objective findings; the medical evidence shows that his 
current left knee disability, to include arthritis, was first 
shown more than seven years post-service; there is no medical 
or satisfactory lay evidence of continuity of symptomatology; 
and the only competent opinion weighs against the claim that 
a current left knee disability began during or is linked to 
any incident of active service.  


CONCLUSION OF LAW

Service connection for a left knee disability, to include 
status post meniscectomy, chondroplasty, and arthritis, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision; the November 
2003 Statement of the Case; the October 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for a 
left knee disability, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated December 2001, March 2002, August 
2003, and February 2005 informed him of the types of evidence 
that would substantiate his claim; that he could obtain and 
submit private evidence in support of his claim; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim for service connection for a left knee disability, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in December 2001, prior to the June 2002 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for a left knee 
disability, and to respond to VA notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2001, March 2002, August 2003, and February 2005 
correspondence and asked him to identify all medical 
providers who treated him for a left knee disability.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in September 2004, which included a competent opinion 
addressing the question at hand: whether the veteran's left 
knee disability began during or is linked to any incident of 
service.  The Board finds that this medical evidence, along 
with the service and post-service evidence of record, 
provides sufficient findings upon which to determine whether 
service connection for a knee disability is warranted.  There 
is no duty to provide another examination or medical opinion.  
Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from January 1966 to July 
1990.

The veteran offers several possibilities as to how his left 
knee disability is service related.  He alleges that from 
1966 to approximately 1980, all Army physical training was 
conducted while wearing combat boots.  He stated that this 
policy resulted in such an excessive number of injuries to 
the feet, legs, and knees, that the policy has since been 
changed.  He further alleges that as a punishment for 
excessive boisterousness in December 1966, his entire 
Engineer OCS class had to drop and "low crawl" for a 
distance of more than a mile over gravel, blacktop, and 
grass.  As a result of excessive injuries to knees, elbows, 
and hands, the entire class was put on light duty for 3-4 
days.  He also stated that while he was with the 197th Light 
Infantry Brigade, all units were required to complete a "13 
mile forced march" at least once a month.  The march 
included a full combat load (weapons, 50 pound rucksack, 
etc.).  As the Commander of the 72nd Engineer Company he 
attended every one of his unit's marches (which resulted in 
him having to do the march more than once a month over the 
course of a 19 month period).  Finally, he alleges that the 
diabetic high sugar content of his system that caused acute 
peripheral neuropathy (for which he is service connected) may 
have caused additional damage to the structure of his knees.  

The service medical records reveal that the veteran first 
indicated that he was experiencing left knee pain in an April 
1986 Report of Medical History.  He indicated by checked box, 
that he did not have a "trick" or locked knee.  He also 
checked "I don't know" with regards to whether he had 
arthritis.  He further explained that he had "arthritis 
like" pain in his left knee, resolved with medication.  The 
veteran also underwent an examination at that time that 
included an evaluation of his lower extremities and 
musculoskeletal system.  The examination findings were 
normal.  The only other indication of left knee pain occurred 
in June 1990, at the veteran's separation examination.  This 
time, the veteran indicated in his Report of Medical History 
that he did have arthritis without specifying the joint or 
joints.  However, the separation examination once again 
yielded normal findings.    

In July 1997, the veteran complained of left knee pain to his 
private physician, Dr. D.G.M., who noted that the ligaments 
were stable.  The veteran indicated that he experienced pain 
in the knee when he kneels or squats.  An x-ray of the knee 
was unremarkable.  Dr. D.G.M. stated that the veteran had 
typical cartilage problems but no major tear.  Anterior 
drawer sign was negative.  

An October 1997 medical record from Dr. J.W.F. reveals that 
the veteran reported that he had had left knee cartilage torn 
in the past.  He complained of muscle and joint pain 
generally, but a physical examination revealed that muscle 
tone and joints were unremarkable.  

An October 1997 medical record from Dr. W.E.S. of the Azalea 
Orthopedic & Sports Medicine Clinic indicates that the 
veteran reported pain beneath his left patella.  Dr. W.E.S. 
reported that the veteran first noticed the pain 
approximately three months ago, and that the pain was 
intermittent.  Two months ago, the pain became more frequent, 
and was described as a constant ache.  The pain became severe 
nine days prior to his visit.  The veteran reported that he 
could not lie down or sit down as a result of the pain.  He 
further reported that when he was twelve or thirteen years 
old, his legs got momentarily caught in a hydraulic lift, but 
he did not sustain any serious damage.  Then about a year 
ago, he had a box staple injury to his left knee and it was 
removed.  

Upon examination of the left knee, the veteran was tender 
over the medial joint line.  Medial compression test caused 
increased pain, and there was a pop in the medial 
compartment.  Lateral compression test was negative.  X-rays 
showed medial joint space narrowing.  Dr. W.E.S. diagnosed a 
torn left medial meniscus and chondromalacia of the medial 
femoral condyle.  He recommended arthroscopy and probable 
arthroscopic medial meniscectomy.  The veteran subsequently 
underwent the surgery in November 1997.  Three weeks post 
surgery, he had mild soreness, a minimal limp, and a small 
effusion.  He also had some mild chondromalacia in the center 
of the medial femoral condyle.  

The veteran was examined at the VA Medical Center in Dallas 
in February 2002.  He reported having a long history of 
bilateral knee pain.  He stated that his left knee had 
significantly improved since he underwent surgery, but he 
still felt occasional episodes of pain.  He denied locking or 
giving way of the knee.  Upon examination, the clinician 
noted slight medial joint line tenderness.  Flexion was 
limited by the veteran's obesity.  There was 1+ medial-
lateral laxity.  The anterior drawer and Lachman's were 
negative.  McMurray's was negative.  There was no tenderness 
with patella excursion or pressure.  X-rays revealed 
degenerative joint disease and narrowed medial joint space.  
The clinician's impression was left knee status post 
meniscectomy and chondroplasty now doing well.  

The veteran underwent a VA examination in September 2004.  He 
gave a history of having trauma to his left knee at the age 
of thirteen, but subsequent history showed no residuals from 
the injury.  The clinician reviewed the claims file and noted 
that the veteran mentioned left knee pain at his separation 
examination, but that it was not evaluated at that time.  The 
veteran reported using a knee brace on his left knee about 
every two months.  He takes two Darvocet per week, and 
Tylenol for any pain, which has gotten worse over the last 
three to four years.  Knee symptoms are aggravated when 
standing for more than twenty minutes, with lifting sixty 
pounds or more, with sitting for ten to fifteen minutes, or 
with walking a half-block.  He limps and he has been using a 
cane for the past four years.  He reported that his private 
physician has opined that if the veteran undergoes another 
surgery, he will require a full knee replacement.  

Upon examination, x-rays showed degenerative changes.  Range 
of motion was 0-125 degrees.  There was some medial 
tenderness.  There was no fluid.  There was slight crepitus 
with flexion and no laxity; Lachman's test was negative.  The 
clinician's impression was that the veteran suffered from 
degenerative joint disease with status postoperative repair 
in 1997 with continued knee pain, moderate disability with 
progression.  He further opined that it is less likely than 
not that the current knee condition relates to his service 
activity.  In an addendum, he noted that there is no 
additional limitation of motion with repetitive use or during 
flare-ups; there was no instability of the knee.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
    
Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show that the veteran complained 
of pain upon examination in April 1986 and June 1990 
(separation examination).  On both occasions, however, 
physical examination yielded normal findings.  The separation 
examination included a clinical evaluation of the veteran's 
musculoskeletal system and lower extremities and no pertinent 
abnormal objective findings or diagnoses were noted at that 
time.  The post-service medical evidence shows that the 
veteran complained of pain in his left knee to private 
physicians approximately 7 years after his separation from 
service, in July 1997, and twice in October 1997.  None of 
the veteran's private physicians gave any indication that the 
veteran's knee pain arose as a result of service.  Moreover, 
Dr. D.G.M. found that the veteran's muscle tone and joints 
were unremarkable, as were his x-rays.  Dr. J.W.F. also 
conducted a physical examination of the veteran and likewise 
found that the veteran's muscle tone and joints were 
unremarkable.  Dr. W.E.S., who first diagnosed the veteran 
with torn left medial meniscus and chondromalacia of the 
medial femoral condyle in October 1997, noted that the 
veteran first noticed the pain approximately three months 
prior to the examination, which clearly weighs against a 
finding of continuity of symptomatology between his in-
service complaints of pain and when seen in October 1997.  

The VA clinician who examined the veteran in February 2002 
noted degenerative joint disease and narrowed medial joint 
space, but stated that the veteran was doing well.  He failed 
to give any opinion on whether the veteran's disability was 
related to service.  

The only clinician who did render an opinion on whether the 
veteran's current disability is service related, opined that 
it was less likely than not.  This September 2004 opinion, 
rendered after a review of the veteran's claims file 
(including service medical records and post-service medical 
records), and an orthopedic examination, clearly weighs 
against the veteran's claim.   

Service connection requires an injury in service, a current 
disability, and a medical evidence of a nexus between the 
present disability and the in service symptomatology.  Boyer, 
supra; Mercado-Martinez v. West, supra.  In this case, the 
veteran has a current left knee disability, but there is no 
medical evidence of a nexus between that disability and any 
incident of service and the only medical opinion that 
addresses the contended causal relationship weighs against 
the claim.  There is no medical or satisfactory lay evidence 
of continuity of symptomatology.  Voerth, supra; Savage, 
supra.  The Board also finds that the veteran's arthritis was 
first diagnosed well beyond the one-year presumptive period 
that applies to this disease.  See 38 C.F.R. § 3.307, 3.309.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left knee disability, 
status post meniscectomy and chondroplasty must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability, 
to include status post meniscectomy and chondroplasty is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


